Citation Nr: 0806271	
Decision Date: 02/25/08    Archive Date: 03/03/08

DOCKET NO.  00-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for 
radiculitis of the 10th and 11th thoracic nerves. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1945 to March 1947.  This case is before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions by 
the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In April 2001 and September 2006, the 
Board remanded the claim for further development.  In March 
2003, the claim was remanded to schedule the veteran for a 
video conference hearing.  In April 2003, the Board requested 
an independent medical expert opinion.  In August 2006, the 
veteran testified before a Veterans Law Judge who is no 
longer employed at the Board; a transcript of that hearing is 
of record.  In December 2007, the veteran was afforded 
another opportunity to testify at a video conference before a 
member of the Board.  He testified before the undersigned; a 
transcript of that hearing is of record.  At his December 
2007 video conference hearing, the veteran submitted 
additional duplicative service medical records along with a 
written waiver of the agency of original jurisdiction 
consideration.   

 The case has been advanced on the Board's docket based on 
the veteran's age.  


FINDINGS OF FACT

The veteran's radiculitis of the 10th and 11th thoracic nerves 
is manifested by numbness and pain, but no paralysis and no 
impairment of function.


CONCLUSION OF LAW

The criteria for a disability rating higher than 10 percent 
for radiculitis of the 10th and 11th thoracic nerves have not 
been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.124a, Diagnostic Code 8619 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  

Letters dated in April 2001 and September 2006 informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  The September 2006 letter asked the 
appellant to submit any evidence in his possession that 
pertained to the claim.  

The September 2006 letter discussed the manner in which VA 
determines disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Board has considered the adequacy of the 
VCAA notice in light of the recent Court decision in Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. App. January 30, 
2008).  The Boards finds that the VCAA notice is adequate as 
the September 2006 letter, which includes Dingess/Hartman 
notice, informs the appellant that, in evaluating claims for 
increase, VA looks at the nature and symptoms of the 
condition, severity and duration of the symptoms, and impact 
on employment.  The fundamental fairness of the adjudication 
process is not compromised here.

In the instant case, the veteran's claim was received in 
August 1998, before the enactment of the VCAA.  The content 
of the April 2001 and September 2006 notice letters fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim. 

As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  Although the veteran indicated 
at his December 2007 video conference hearing that he 
underwent a routine physical around November 2007 at a VA 
facility.  Records surrounding the physical have not been 
associated with the claims file.  However, the Board is not 
required to obtain these records.  There is absolutely 
nothing in the record on appeal which would lead the Board to 
believe that the routine physical report would be pertinent 
to this claim.  That is, there is no hint that this would 
contain any medical or other evidence which show that the 
veteran's claimed radiculitis of the 10th and 11th thoracic 
nerves increased in severity.  Cf. Brock v. Brown, 10 Vet. 
App. 155, 161-2 (1997) (VA is not obligated to obtain records 
which are not pertinent to the issue on appeal.)  Neither the 
veteran nor his representative has identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.

II.  Factual Background

1997 to 2001 VA outpatient treatment records included a 
January 1998 record that showed treatment for complaints of 
left chest pain.  The assessment included a history of 
thoracic neuropathy, neck pain and idiopathic peripheral 
neuropathy.  An August 1998 record showed complaints of back 
pain radiating to the left side intermittently.  At times, 
the pain radiated into the veteran's arms.  The assessment 
was lumbar spine/thoracic neuritis.  January 2000 records 
showed complaints of pain in the neck, back, and arms, with 
continued weakness in the arms.  The veteran occasionally had 
pain on the left side.  February 2000 records showed evidence 
of a multisystemic disease with progressive peripheral 
neuropathy of unknown etiology.  He had a history of thoracic 
radiculitis.  A January 2001 record noted that the veteran 
was being followed for weakness and joint/back pain and had a 
history of peripheral neuropathy of unknown origin.  It was 
also noted that the veteran had chemotherapy for his breast 
cancer so his neuropathy might be related to that or he might 
be manifesting a paraneoplastic condition.  February 2001 
records included the assessment of severe peripheral 
neuropathy, generalized weakness with bilateral foot drop.   

On April 1999 VA examination, it was noted that the claims 
file was not available for review.  The veteran reported that 
approximately six years ago, he began to develop worsening 
numbness and tingling in his feet and then his hands.  At 
this time, his complaints were mostly comprised of low back 
and posterior hip pain.  He had only rare lateral left chest 
wall pain.  He was retired and described no affect of this 
condition on his usual occupation.  He did not take 
medication for these symptoms on a regular basis.  On 
examination, there were no cutaneous changes along the 
lateral chest wall which would be consistent with an old 
zoster infection.  He had no sensory abnormalities to the 
lateral chest wall.  He had limited range of motion in the 
lumbar spine.  He walked with a slow gait.  X-ray evaluation 
of the thoracic spine revealed some degenerative changes at 
T11-T12 with marginal osteophytic formation, but no 
significant abnormalities were noted otherwise.  The 
impression was radiculitis, T10-T11, by history, left, mainly 
or moderately asymptomatic.  

On August 1999 neurology examination, it was noted that the 
claims file was available for review.  On neurological 
examination, a cranial nerves examination was essentially 
normal with no facial asymmetry and normal sensation in all 
three branches of the trigeminal nerve.  Motor examination 
revealed normal tone in all four extremities.  He had some 
giveaway weakness in both deltoids which were graded 4+/5 on 
the MRC scale.  Otherwise, upper extremity muscle strength 
was 5 minus over 5.  In the lower extremities, he also had 
some giveaway weakness in the iliopsoas which was graded 4- 
4+/5.  Distally in the lower extremities, he had 3/5 strength 
on the right and 4/5 strength on the left.  Sensory 
examination revealed a glove and stocking sensory loss to all 
modalities.  He had a mid thoracic level to pinprick and 
light touch.  There was also a pattern of intercostal 
neuropathy on both sides.  Deep tendon reflexes were 
physiologic and symmetric in the upper extremities and at the 
knees, absent at the ankles.  There were no pathologic 
reflexes.  Cerebellar examination was normal.  His gait was 
very mildly ataxic.  He was unable to perform tip toe or heel 
walking.  He also could not tandem walk.  Romberg was 
negative.  The diagnoses indicated that there was no evidence 
of thoracic radiculitis on the left; peripheral neuropathy 
with an unclear etiology; and spinal stenosis.  The examiner 
commented that symptoms associated with thoracic radiculitis 
apparently resolved.  On examination, there was no 
radiculitis.  The evidence showed that the veteran had 
diffuse peripheral neuropathy involving the upper and lower 
extremities with also a pattern of neuropathic involvement of 
all of the intercostal nerves.  There was also a mid thoracic 
sensory level, a finding probably secondary to the previously 
identified congenital cervical spine stenosis.  The examiner 
opined that the most likely etiology of the peripheral 
neuropathy, given the pattern of the peripheral involvement 
including the intercostal nerves would be diabetes mellitus.  
Alternatively, in a patient with a history of breast cancer, 
this picture could be part of a paraneoplastic syndrome.  

September and December 1999 electromyography laboratory 
reports included nerve conduction studies and an 
electromyography.  The conclusion was that this was an 
abnormal study with electrophysiologic evidence of a diffuse 
sensorimotor polyneuropathy with axonal and demyelinating 
features.  The etiology of that process could not be 
determined.  

A July 2000 treatment record from Macgregor Medical 
Association included a diagnosis of progressive drop foot 
deformity, possibly due to low back problems.  A September 
2000 record noted complaints of low back pain with mild 
radiation of pain to the buttocks bilaterally.  There was no 
weakness or numbness associated with this.  On examination, 
there was no sensory or motor deficit grossly in the lower 
extremities.  The assessment was chronic lumbosacral pain 
with recent exacerbation.  

In January 2001, March 2002, and May 2007 correspondence, Dr. 
T. H., indicated that the veteran had been her patient for 
many years.  She noted that over the past few years, the 
veteran developed a progressive neurologic disorder, 
diagnosed as neuropathy of unknown etiology.  He was first 
diagnosed with thoracic radiculitis, then developed right 
foot drop about four years ago.  He subsequently developed 
weakness in the hands bilaterally and then more proximally.  
A December 1999 EMG showed diffuse sensorimotor 
polyneuropathy with axonal and demyelinating features.  He 
had generalized weakness and multiple falls, so that he could 
no longer walk safely and must use a motorized scooter.  Dr. 
T. H. opined that the veteran's current polyneuropathy and 
progressive deterioration was related to the condition that 
first manifested as an inflammation of the long thoracic 
nerve in 1946.  His progressive deterioration might be an 
autoimmune reaction to the initial inflammatory condition of 
the nerve, and steadily worsened over the years. 

March to May 2001 treatment records from Macgregor Medical 
Associates noted that the veteran was admitted at the 
hospital due to worsening of peripheral neuropathy.  The 
veteran underwent a neurology consultation due to weakness of 
the upper and lower extremities.  After neurologic 
examination, the assessment was severe polyneuropathy, which 
was likely immune-mediated.  

A June 2001 VA neurology examination noted that the claims 
file was available for review.  A summary was provided and it 
was noted that the etiology of the veteran's peripheral 
neuropathy was not clear.  The veteran indicated that he had 
been told that the T10-T11 radiculitis was not related at all 
to his peripheral neuropathy.  His peripheral neuropathy 
gradually progressed to the point that he used bilateral 
AFOs, a cane, and a scooter in order to get around.  He did 
not experience numbness or tingling in his face excessive 
dryness of his eyes, excessive dryness of the mouth, 
dizziness, or change in bowel and bladder habits.  He had a 
long-standing history of impotence.  Neurologic examination 
revealed, among other things, that there was a mildly 
decreased pin prick along the T10 dermatome, however, it was 
not reproducible and the examination was difficult as the 
veteran had surgery above the T10 thoracic area with 
subsequent sensory loss.  The impression was chronic T10-T11 
thoracic radiculitis although there was minimal evidence of a 
T11 thoracic radiculitis at this time, most likely, the 
etiology was due to the trauma with subsequent thoracic and 
lumbar contusions caused in February 1946.  Peripheral 
neuropathy was also diagnosed.  The examiner commented that 
the etiology of the veteran's peripheral neuropathy remained 
unclear despite extensive and exhaustive evaluation.  After 
reviewing the records, there were various factors which might 
be contributing to his neuropathy.  The first being 
tamoxifen, which was rare but reversible after 
discontinuation of the medication.  The second contributing 
factor was might be related to multivitamin B complex and 
pyridoxine use.  The third component might be an immune 
mediated component as his cerebrospinal fluid protein was 
mildly elevated.  The examiner specifically commented that 
the peripheral neuropathy was unlikely at all to be related 
to the thoracic radiculitis, which was diagnosed when the 
veteran was in military service.  The history and examination 
suggested that the neuropathy would continue to be 
progressive in nature causing continued disability.  
Additionally, although his hepatitis did not appear to be 
active, the history provided by the veteran of having a foot-
drop, first on the right side, followed by a partial foot-
drop on the left side and the presences of asymmetric 
reflexes on examination suggested a possible multifocal 
process.  

On June 2001 peripheral nerves examination it was noted that 
the veteran's claims file was reviewed.  After examination, 
the impression was posttraumatic left lower thoracic (T10-T11 
by history) radiculitis with persistent intermittent 
neuropathic pain and progressive disabling sensorimotor 
axonal and demyelinative polyneuropathy of uncertain etiology 
unrelated to the service-connected injury.  The examiner 
discussed the veteran's history of a severe motor vehicle 
accident during his military service years.  At that time, 
the veteran developed pain and numbness in the lower thoracic 
region and was diagnosed as having a moderately severe T10-11 
radiculitis.  At the end of his military service, this was 
noted to have improved.  He continued to have intermittent 
pain in this region which lasted approximately five minutes 
and could occur 2-3 times per day as well as affecting sleep.  
He was partially controlled with neuropathic pain medication.  
Since 1991, he developed a progressive, initially sensory, 
and over the past three years, motor polyneuropathy.  The 
continued progression of his neuropathy despite treatment of 
his breast cancer and negative autoantibodies did not support 
a diagnosis of paraneoplastic peripheral neuropathy.  He had 
a history of hypothyroidism, but his neuropathy continued to 
progress despite treatment.  He was recently hospitalized for 
empiric treatment of possible immune-mediated polyneuropathy, 
but this diagnosis was not supported by a lack of response to 
intravenous steroid treatment.  Therefore, in terms of his 
peripheral neuropathy, the etiology remained uncertain 
although it was unrelated to his service-connected injury and 
thoracic radiculitis.  

On April 2002 VA neurological examination report, it was 
noted that the veteran was having significant difficulty with 
using his hand which was also a combination of sensory 
deficits and motor weakness.  He needed help with all of his 
activities of daily living.  For example, feeding, changing, 
grooming, etc.  The veteran was unable to write clearly.  He 
continued to experience shooting radicular pains involving 
both hands, which apparently were being managed by Tegretol.  
He had no visiting nurse or other help to assist his wife at 
home.  He reported no associated dysphasia, dysarthria, or 
facial weakness or ptosis, etc.  He was status post 
mastectomy for left breast carcinoma in 1990 and status post 
tomoxetine use for approximately 5-1/2 years.  After 
neurological examination, the diagnoses included severe 
polyneuropathy, mixed motor sensory, unclear etiology; left 
hemisensory loss possibly related to rule out right 
subcortical CVA; and degenerative disc disease involving the 
spine.  The examiner commented that the veteran's previous 
history of radiculitis appeared to be related to his severe 
underlying polyneuropathy.  The examiner added that although 
the etiology of the neuropathy was unclear, it appeared that 
a similar process was responsible for a previous radiculitis 
as was the one causing recurrent distal nerve damage.  He 
also appeared to be suffering from left hemisensory loss 
which further complicated the picture.  This could be 
explained by a right subcortical cerebrovascular accident.  

In a June 2002 addendum, the same VA examiner who examined 
the veteran in April 2002 reviewed the veteran's claims file 
and indicated that she was restating that the etiology of the 
veteran's severe peripheral neuropathy with axonal and 
demyelinating feature remained uncertain.  She opined that it 
was unrelated the veteran's service-connected injury and 
thoracic radiculitis.    

2002 to 2005 VA outpatient treatment included an August 2002 
record that showed follow-up treatment for idiopathic diffuse 
polyneuropathy, primarily axonal but also with demyelinating 
features.  The veteran described pain as follows: burning 
sensation in thumbs radiating into both arms and up to the 
elbow.  He had sharp pain and occasional burning from his 
feet to his knees, bilaterally.  He also had pain radiating 
into the shoulders and neck.  He had degenerative joint 
disease and was status post knee replacements.  Over the past 
three weeks, he had been getting progressively weaker in both 
arms as well as progressively weaker in both legs.  

In April 2003, the Board requested that an independent 
medical expert (IME) provide a medical opinion regarding 
whether the diagnosed polyneuropathy was related to or 
aggravated by the service-connected radiculitis.  In an IME 
opinion rendered in September 2005 by a medical doctor and 
Professor of Neurology, Dr. L. I. G., indicated that he 
reviewed the veteran's records and concluded that the 
service-related injury was not causally related to the 
veteran's subsequent polyneuropathy.  Nor had the injury's 
persisting effect increased the disability specifically from 
that polyneuropathy.  Dr. L. I. G. mentioned that the motor 
vehicle accident during the veteran's military service in 
January 1947 produced blunt trauma to the left flank with 
renal contusion and persistent pain in that region.  A few 
months later, a neurological examination revealed hyperthesia 
(abnormal pain induced by a sensory stimulus) in the 
territory served by the left 10th and 11th thoracic spinal 
nerves.  Dr. L. I. G. added that this condition was 
sometimes, as in these records, called "radiculitis" even 
though it was not inflammatory as such.  He indicated that 
this was relevant because Dr. T. H.'s opinions implied that 
the inflammatory nature of the thoracic radiculitis induces a 
systematic autoimmune reaction that caused the eventual 
polyneuropathy from which most of the veteran's disability 
arose.  

Dr. L. I. G. also indicated that there was no evidence that 
the "long thoracic nerve" was involved.  The long thoracic 
nerve was a purely motor nerve that innervated the serratus 
anterior muscle and arose from a very different place than do 
the 10th and 11th thoracic nerves, which were the ones 
injured.  There was no evidence in the record that the 
veteran ever had scapular winging, which would be the result 
of weakness of the long thoracic nerve and was easy to detect 
on examination.  

Dr. L. I. G. stated that there was no specific evidence, such 
as a nerve biopsy or positive tests for antibodies against 
nerve components that supported the notion that the 
polyneuropathy was inflammatory in nature.  Blood tests did 
show evidence of a systematic inflammatory process, but the 
veteran's widespread arthritis could have been responsible.  
Dr. L. I. G. found that the lack of evidence for inflammation 
as the cause of the polyneuropathy further reduced the 
likelihood that the injury to the thoracic nerves induced a 
diffuse inflammatory response.  Furthermore, there was 
another good explanation at hand-the breast cancer, which 
was a well-known cause of a painful sensorimotor 
polyneuropathy. 

Dr. L. I. G. added that even if the polyneuropathy was 
inflammatory in nature, it might be part of a larger multi-
organ inflammatory diathesis.  It was noted that the veteran 
had severe arthritis of the spine, hands, and knees, hepatic 
fibrosis (which could be the result of inflammation), 
orchitis requiring unilateral orchiectomy, and emphysema, 
which had inflammatory characteristics.  He opined that the 
existence of these systematic illnesses further reduced the 
chances that the diffuse polyneuropathy, one of its 
components, had a different etiology, namely trauma to two 
nerves.  Also, there was little or no evidence in the medical 
literature that traumatic mononeuropathy could cause a 
diffuse polyneuropathy; although in theory it was possible   
Dr. L. I. G. indicated that there was no reason to believe 
that the injury exacerbated the polyneuropathy, although the 
persisting pain from the injury to the left chest wall might 
add slightly to the limitation of mobility caused by the 
veteran's arthritis.  Finally, he opined that for all of the 
above-mentioned reasons, the criterion requiring that chances 
be "at least equal" for a causal relationship was not close 
to satisfied.  

During his August 2006 video conference hearing, the veteran 
summarized his in service injury and indicated that over the 
years his condition increased in severity.  He indicated that 
he frequently fell and that the condition affected his 
peripheral neuropathy due to nerve damage in which he was in 
intense pain. 

On January 2007 VA neurology examination, the veteran had 
complaints of sharp, stabbing pain with occasional tingling 
and burning to the left lower rib cage.  On examination, the 
cranial nerves III through XII were grossly normal 
bilaterally.  Muscle strength was present throughout with 
diminishment in all extremities.  Sensory was significant for 
absence of vibratory and proprioceptive sensations as well as 
absence of light touch and pinprick sensations.  There were 
decreased light touch, pinprick, and temperature perceptions 
in the left T10-T11 thoracic dermatomal distributions.  The 
impression included:  posttraumatic radiculitis of the 10th 
and 11th thoracic nerves with persistent neuropathy pain and 
sensory impairment, no clinical evidence of associated motor 
weakness; and severe sensory motor polyneuropathy with axonal 
and demyelinating features of uncertain etiology that 
progressed since the last evaluation.  

At his December 2007 video conference hearing, the veteran 
indicated that he saw a VA doctor approximately in November 
2007 for a routine physical.  He indicated that the 
radiculitis of the left 10th and 11th thoracic nerve was 
diagnosed as moderately severe in service and remained that 
way.  He also indicated that his thoracic nerve condition was 
related to his polyneuropathy.  

III.  Criteria and Analysis

The veteran is currently assigned a 10 disability rating for 
radiculitis of the 10th and 11th thoracic nerves rated by 
analogy under Diagnostic Code 8619, neuritis of the long 
thoracic nerve.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, can also be rated on a scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete, paralysis. See 38 C.F.R. § 4.123 
(2003).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis. Id.

Under Diagnostic Code 8619, neuritis of the left 10th and 11th 
thoracic nerves can be rated analogous to paralysis of the 
long thoracic nerve.  Pursuant to this Code, a 10 percent 
evaluation is appropriate where there is moderate incomplete 
paralysis of the long thoracic nerve.  A 20 percent 
evaluation is warranted where there is severe incomplete 
paralysis of the long thoracic nerve, or where there is 
complete paralysis of the long thoracic nerve manifested by 
an inability to raise the minor arm above the shoulder level 
or a winged scapula deformity.  The maximum 30 percent 
evaluation is warranted where there is complete paralysis of 
the long thoracic nerve manifested by an inability to raise 
the major arm above the shoulder level or a winged scapula 
deformity. 38 C.F.R. § 4.124a, Diagnostic Codes 8519, 8619 
(2007).

The Board observes that the words "mild", "moderate" and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just". 38 C.F.R. § 4.6 (2003).

The Board finds that a disability rating in excess of 10 
percent for radiculitis of the 10th and 11th thoracic nerves 
has not been met under Diagnostic Code 8619.  Here, although 
the veteran reported numerous symptoms such as back pain 
radiating on the left side; pain in the arms, left chest 
wall, posterior hip, shoulders, neck, and hands; and numbness 
and tingling in his feet and his hands, most of the above-
mentioned complaints were attributed to the non-service 
connected polyneuropathy rather than radiculitis of the 10th 
and 11th thoracic nerves.  The veteran contended that his 
radiculitis and his polyneuropathy were related and did not 
distinguish symptoms attributed to each disability.  

At the outset, the Board acknowledges that there was 
conflicting evidence as to whether the service-connected 
radiculitis was related to the polyneuropathy.  In several 
letters Dr. T. H. opined that the veteran's polyneuropathy 
and progressive deterioration might possibly be an autoimmune 
reaction to the initial inflammatory condition of the long 
thoracic nerve in 1946.  However, in June 2001, a VA examiner 
found that the peripheral neuropathy was unlikely at all 
related to the thoracic radiculitis.  The examiner based this 
opinion on the various factors which could be contributing to 
the neuropathy such as taking tamoxifen, or taking 
multivitamin B complex and pyridoxine.  Another factor 
indicated by the examiner was the mildly elevated 
cerebrospinal fluid protein, which could indicate an immune 
mediated component.  Similarly, on a June 2001 peripheral 
nerves examination, the examiner found that the etiology of 
the peripheral neuropathy remained uncertain, although it was 
unrelated to the service-connected injury and thoracic 
radiculitis.  Although in April 2002, a VA examiner indicated 
that the radiculitis appeared to be related to the underlying 
polyneuropathy, in a June 2002 addendum she clearly stated 
that the polyneuropathy was not related to the service-
connected injury and thoracic radiculitis.  Also, in a 
September 2005 IME, Dr. L. I. G. addressed Dr. T. H.'s 
opinions and found that the lack of evidence for inflammation 
as the cause of polyneuropathy further reduced the likelihood 
that the injury to the thoracic nerves induced a diffuse 
inflammatory response.  He added that breast cancer was a 
well-known cause of painful sensorineuropathy.  Dr. L. I. G. 
further stated that even if the polyneuropathy was 
inflammatory in nature, the veteran had several systemic 
illnesses that further reduced the chances of diffuse 
neuropathy was related to trauma to two nerves.  There was 
little or no medical literature that traumatic mononeuropathy 
could cause a diffuse polyneuropathy.  He opined that the 
chances be "at least equal for a causal relationship was not 
close to satisfied.  

Upon close review of Dr. T. H.'s opinions, the opinions of 
several VA examiners and an IME opinion, in light of the 
evidentiary record, the Board finds that the June 2001 VA 
examiner's opinion as well as the September 2005 IME opinion 
must be given the greater probative weight because the 
opinions were based on a review of the entire record and were 
accompanied by an explanation of the rationale.  Those 
opinions were essentially to the effect that there was no 
nexus between the veteran's current radiculitis of the 10th 
and 11th thoracic nerves and his polyneuropathy.  In 
contrast, Dr. T. H.'s medical opinion to the contrary did not 
have an explanation of the rationale and was not based on a 
review of the claims file.  As there is a preponderance of 
evidence against a relationship between polyneuropathy and 
radiculitis of the T10 and T11 thoracic nerves, the only 
symptoms the Board is considering in regards to an increased 
rating are those symptoms associated with radiculitis of the 
10th and 11th thoracic nerves.  

April 1999 VA examination indicated that the left T10 and T11 
radiculitis was moderately asymptomatic.  On August 1999 VA 
neurology examination there was no evidence of left thoracic 
radiculitis on the left side.  On June 2001 VA neurology 
examination minimal evidence was found of T11 thoracic 
radiculitis.  In a September 2005 IME opinion, Dr. L. I. G. 
found that there was no evidence in the record that the 
veteran ever had scapular winging, which would be the result 
of weakness of the long thoracic nerve.  On January 2007 VA 
examination, the veteran had complaints of sharp stabbing 
pain with occasional tingling and burning of the left lower 
rib cage.  After examination, the examiner found that the 
veteran had posttraumatic radiculitis of the 10th and 11th 
thoracic nerves with persistent neuropathy pain and sensory 
impairment.  The examiner further added that there was no 
evidence of associated motor weakness.  On review, the Board 
concludes that these objective findings do not more nearly 
approximate a severe disability.  Accordingly, a disability 
rating in excess of 10 percent under Diagnostic Code 8619 is 
not warranted.

The Board recognizes that the Court, in DeLuca v. Brown, 8 
Vet. App. 202 (1995) held that where evaluation is based on 
limitation of motion, the question of whether pain and 
functional loss are additionally disabling must be 
considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2003).  The 
Court has held that where a diagnostic code is not predicated 
on a limited range of motion alone, the provisions of 
38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do not 
apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  
Inasmuch as DC 8619 is not based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59 do not apply.

As shown above, and as required by Schafrath, the Board has 
considered all potentially applicable provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they have been raised by the 
veteran.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
In this case, the Board finds no provision upon which to 
assign higher ratings.

Finally, to accord justice in exceptional cases where 
evaluations provided by the Ratings Schedule are found to be 
inadequate, an extraschedular evaluation may be assigned 
which is commensurate with the veteran's average earning 
capacity impairment due to the service-connected disorder. 38 
C.F.R. § 3.321(b).  In this case, the Board finds that the 
regular schedular standards applied in this case adequately 
describe and provide for the veteran's hearing disability and 
thoracic outlet syndrome.  There is no objective evidence of 
any unusual or exceptional circumstances, such as marked 
interference with employment or frequent periods of 
hospitalization related to the disabilities that would take 
the veteran's case outside the norm so as to warrant an 
extraschedular rating.



ORDER

A rating in excess of 10 percent for radiculitis of the 10th 
and 11th thoracic nerves is denied. 



____________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


